—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered May 9, 1997, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the trial court erred in admitting into evidence spent shell casings and a deformed bullet. The testimony presented at the trial sufficiently established the authenticity of that evidence through “ ‘reasonable assurances of identity and unchanged condition’ ” (People v Julian, 41 NY2d 340, 343; People v Porter, 46 AD2d 307, 311). Accordingly, the defendant’s claim of irregularities in the chain of custody went to the weight, rather than the admissibility, of the evidence (see, People v McGee, 49 NY2d 48, 59-60, cert denied 446 US 942; People v White, 40 NY2d 797, 799-800).
*421The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either were waived or are without merit. Ritter, J. P., Thompson, Krausman and Goldstein, JJ., concur.